Citation Nr: 0917966	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-39 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
October 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in St. Paul, Minnesota.  
At the hearing, the Veteran submitted additional evidence 
along with a waiver of initial consideration by the RO.  
Thus, the Board will consider the additional evidence in 
conjunction with this appeal.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
current psychiatric disability.  He points to an incident 
during service in which he either witnessed his then-wife 
being raped or engaging in an extramarital affair (he does 
not appear to ever have known with certainty which) as having 
precipitated chronic psychiatric disability.  He has 
contended that his performance in service decreased 
dramatically after the incident.  The RO has been unable to 
obtain service department personnel records to confirm this, 
but the Veteran's DD Form 214, which indicates a discharge 
Under Honorable Conditions (General) in light of a pattern of 
misconduct, is at least very generally consistent with his 
account of events.  He further indicates that he received 
attention for psychiatric problems during hospitalization for 
headaches approximately one month after a car accident in 
August 1987.  The service department has been unable to 
locate the records of hospitalization at Fox Army Hospital at 
Redstone Arsenal in Alabama, except for a slightly longer 
than one page summary of the hospitalization, which occurred 
from September 25, 1987, to October 2, 1987.  The clinical 
summary of hospitalization includes a brief description of 
the results of a Minnesota Multiphasic Personality Inventory 
(MMPI) test administered to the Veteran during his 
hospitalization, which would, consistent with the Veteran's 
contentions, appear unusual for a hospitalization for solely 
physical injuries or and/headaches incurred in an automobile 
accident. 

Where, as here, relevant service treatment and service 
personnel records have been lost or destroyed, VA has a 
heightened duty to assist the Veteran in development of his 
claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
Further, in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Russo v. Brown, 9 
Vet. App. 46, 51 (1996).

The Board acknowledges that the RO entered a formal finding 
in September 2008 that aforementioned service personnel 
records and records of hospitalization in 1987 are 
unavailable for review and all efforts to obtain the needed 
military information have been exhausted.  However, the Board 
notes that while post-service documentation indicates that 
the Veteran's Social Security number ends in the digits 58, 
the service department documentation, including the Veteran's 
DD Form 214 and the aforementioned summary of hospitalization 
at Fox Army Hospital in 1987, incorrectly indicates that the 
last two digits of the Veteran's Social Security number are 
reversed, i.e., that the last two digits are 85 rather than 
58.  While the service department noted this fact in its 
response to VA's initial successful request for service 
treatment records in June 2007, it was not informed of and 
did not acknowledge the discrepancy in Social Security number 
recordation in subsequent unsuccessful requests from VA for 
the Veteran's service personnel records and records of 
hospitalization at Fox Army Hospital in 1987.  (Documentation 
from the Social Security Administration dated in May 2007 
confirms that the proper last two digits of his Social 
Security number are 58 rather than 85.)  Given the error in 
Social Security number reflected in Veteran's DD Form 214 and 
in the summary of hospitalization from September 1987 to 
October 1987, as well as in additional service department 
records, the service department should be informed of this 
discrepancy and should be requested to conduct a renewed 
search for the service personnel records and records of 
hospitalization under both Social Security numbers-the 
correct number that ends in 58, and the number reflected in 
service department documentation that ends in 85.  See 38 
C.F.R. § 5103A(a)-(c).

The only records of VA treatment currently associated with 
the claims file are records of treatment from April 2007 to 
June 2007 obtained by VA, and a progress note dated in 
November 2007 that was submitted by the Veteran at his 
February 2008 RO hearing.  An August 2007 VA examination 
report indicates that the Veteran had been treated by VA 
since early 2007, and includes a description of and reliance 
on VA treatment information not associated with the claims 
file.  Additionally submitted by the Veteran are written 
statements and brief reports from VA treating physicians, 
generally supportive of the Veteran's current claim, 
describing in-service problems and ongoing VA treatment.  
These documents include a detailed letter dated in February 
2008 from a VA treating psychiatrist, and very brief reports 
confirming ongoing treatment in March 2007, March 2008, and 
January 2009.  By virtue of the Veteran having submitted this 
documentation to VA, it is evident that the Veteran perceives 
his ongoing treatment to be relevant to his current claim for 
service connection for psychiatric disability.  The records 
of ongoing treatment, which by the February 2008 letter it 
appears will likely include discussion of alleged in-service 
incidents and their ongoing psychological impact on the 
Veteran, would be useful in adjudication of the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that identified pertinent 
VA treatment records are considered to be constructively 
contained in the claims folder and must be obtained before a 
final decision is rendered).

Also, a letter dated in February 2008 from a clinical 
psychologist at the Minnesota Veterans Home-Hastings 
indicates that the Veteran has received treatment through a 
staff psychologist at that facility.  This treatment is 
described as having addressed the impact of the in-service 
incident involving his then-wife.  Records of this treatment 
would be useful in adjudication of the Veteran's claim.  See 
38 U.S.C.A. § 5103A(a)-(c).  

Additionally, an updated VA examination that takes into 
account the updated treatment records and findings of the 
Veteran's treating clinicians, as well as certain information 
in the service treatment records not acknowledged by the 
prior August 2007 VA examiner, would be useful in 
adjudication of the Veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for psychiatric 
disability.  After any required 
authorizations for release of medical 
information are requested and obtained from 
the Veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include all VA 
records of treatment for psychiatric 
disability from the year 2007 forward.

The records sought should additionally 
include records of treatment with a staff 
psychologist at the Minnesota Veterans 
Home-Hastings.  (See letter from Minnesota 
Veterans Home-Hastings dated in February 
2008). 

2.  The service department should be 
requested to conduct a thorough search for 
the Veteran's complete Official Military 
Service Personnel File and the complete 
records of his hospitalization at Fox Army 
Hospital at Redstone Arsenal in Alabama 
from September 25, 1987, to October 2, 
1987.  

The service department should be informed 
that the last two digits of the Veteran's 
Social Security number are reversed, to 
read 85 rather than 58, in the Veteran's DD 
Form 214 and in the summary of 
hospitalization at Fox Army Hospital, and 
should therefore be requested to perform an 
extensive search for the complete Official 
Military Personnel File and for the records 
of hospitalization under both, his Social 
Security number with the last two digits 
reversed, and his Social Security number 
with the last two digits in accurate order.   

3.  Once all available medical and service 
personnel records have been received, make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA mental health examination.  

For the Veteran's current psychiatric 
disability, the examiner should describe 
the nature of the Veteran's present 
disability, to include a diagnosis of each 
diagnosed disorder.

For each such disorder found, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (whether there 
is a 50 percent or greater probability) that 
the Veteran's current psychiatric disability 
began during service, was present during 
service, or is related to any incident of 
service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include an undated record on 
the reverse side of an August 1988 treatment 
note.  The undated note describes problems 
with exertional headaches, and includes a 
note stating the Veteran gets the same type 
of headache under stress.  

The examiner should further indicate that a 
summary of hospitalization from September 
1987 to October 1987 was reviewed, to 
include that part of the summary discussing 
the results of MMPI testing.

If in the application of his medical 
expertise the examining clinician discerns 
relevant medical information that supports 
or undermines the credibility or reliability 
of the history provided by Veteran, the 
examiner may express his credibility 
judgments in this regard.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




